DETAILED ACTION
		This Office action is in response to amendment filed on June 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a second shunt element connected in antiparallel to the positive-end power switch or the negative-end power switch, a pulse peak current tolerated by the second shunt element is greater than the reverse current tolerated by the positive-end power switch or the negative-end power switch” in combination with all other claim limitations. Claims 2-5, 7 and 9-11 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 12, the prior art of record fails to disclose or suggest “wherein the first multilevel port under-voltage protection circuit with flying capacitor is coupled to the second multilevel port under-voltage protection circuit with flying capacitor via the inductor element” in combination with all other claim limitations. Claims 13-14 depend directly or indirectly from claim 12, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 15, the prior art of record fails to disclose or suggest “wherein a connection node of a second power switch and a third power switch of each of the multilevel port under-voltage protection circuits with flying capacitor is connected to one end of an output port via the corresponding inductor element” in combination with all other claim limitations. Claims 16-18 depend directly or indirectly from claim 15, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838